Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/IB2018/052699, filed 4/19/2018. This application claims foreign priority to MX/A/2017/014725, filed 11/16/2017. 
Information Disclosure Statement
The IDS filed on 3/3/2020 has been considered. See the attached PTO 1449 form. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 15-18, syrup as the species of oral administration form, a combination of neohesperidine dihydrochalcone, sucrose, glycerol, benzoic acid, citric acid, sodium metabisulfite, propylene glycol, ethanol, flavoring, and purified water as the species of additives, and the treatment of diseases of the respiratory system that simultaneously occur 3ME1 38589178v.1Ser. No. 16/497,269Attorney Docket No. 128174-00005with irritative and productive cough and wherein the inhibition of the cough reflex and a mucolytic and expectorant effect are concomitantly indicated as the species for use of the composition in the reply filed on 12/9/2021 is acknowledged. 
Claims 5-8 and 13-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims Status
Receipt of Remarks/Amendments filed on 12/9/2021 is acknowledged. Claims 1-18 are currently pending. Claims 5-8 and 13-14 have been withdrawn. Accordingly, claims 1-4, 9-12, and 15-18 are currently under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “The composition according to the preceding claim”. This recitation makes the claim indefinite because it unclear which preceding claim the recitation is referring to. For the purpose of examination, the examiner interprets claim 9 to be the preceding claim. 
Claims 11-12 are included in the rejection as they depend on a rejected base claim and do not clarify the issues discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (WO 2013/154347 A1; Oct. 17, 2013) (Cited in IDS filed 3/3/2020) in view of Borsa et al. (US 4,699,911; Oct. 13, 1987) (Cited in IDS filed 3/3/2020). 
Woo throughout the reference teaches liquid formulations for oral administration comprising ambroxol or a pharmaceutically acceptable salt thereof and levodropropizine or a pharmaceutically acceptable salt thereof for treatment of acute and chronic cough (Abstract; Claims). Woo teaches ambroxol is preferably ambroxol hydrochloride (Page 5, lines 17-20). The reference teaches the formulation comprises ambroxol in an amount of 100 mg to 1,000 mg per 100 mL of the liquid 
The teachings of Woo have been set forth above. 
Woo teaches levodropropizine, which is the levo isomer of dropropizine, and has an antitussive effect (Page 2, lines 4-5). It does not expressly teach the formulation comprising particularly dropropizine. However, this deficiency is cured by Borsa. 
Borsa teaches a pharmaceutical composition with antitussive properties which comprise an effective amount of dropropizine enantiomers for treatment of cough (see: claims, examples). It teaches that dropropizine is an antitussive agent known for use in human therapy in form of racemic mixture (Col. 1, lines 22-27). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Woo to incorporate the teachings of Borsa and use dropropizine as disclosed by Borsa instead of the levo isomer of dropropizine taught in Woo. One of ordinary skill in the art would have been motivated to replace levodropropizin with dropropizine because both are taught by Borsa as functional equivalents (i.e. both having antitussive effects and used in the treatment of cough). This is simply the substitution of one known element for another where each element and its function were already known in the art for treating cough. MPEP 2144.06. Additionally, since Woo teaches a composition comprising levodropropizine for use in the treatment of cough and levodropropizine having antitussive effect and Borsa also teaches dropropropizine having antitussive effect in treating cough, the use of dropropizine instead of its levorotatory enantiomer in a composition for treating cough with antitussive would have been obvious to one of ordinary skill in the art. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the 
With respect to the claimed limitation wherein the liquid oral administration form is a syrup, while Woo does not explicitly state the formulation is a syrup, Woo discloses that the ambroxol and levodropropizine formulations are generally prepared in the form of syrup (Page 1, line 25-29; Page 2, lines 14-26). Therefore, it would have been obvious to one skilled in the art to prepare the formulation of Woo in the form of syrup since Woo clearly suggests that syrup formulations containing ambroxol and levodropropizine are known in the art. 
With respect to instant claims 15-17, Woo discloses that ambroxol is effective in the treatment of acute and chronic respiratory diseases associated with viscid or excessive mucus, e.g., acute and chronic bronchitis, asthmatic bronchitis, sinusitis, rhinitis sicca, and the like. It states ambroxol stimulates mucus secretion and promotes normalization of mucus viscosity and ambroxol has secretolytic activity. (Page 1, lines 15-27). It also discloses the formulation having antitussive effect and suppresses cough reflex and show expectorant activity. (Page 2, lines 4-23). Further, instant claims 15-17 recite an intended use of the composition and the references cited above teach structurally the same composition comprising the instantly claimed ingredients and thus the composition taught by the prior art would necessarily be capable of the use recited in the instant claims. 
With respect to instant claim 18, as discussed supra, the references cited above teach structurally the same composition comprising the instantly claimed ingredients and thus the composition taught by the prior art would necessarily have fewer adverse effects than its active ingredient separately. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .

Claims 1-4, 9-11, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (WO 2013/154347 A1; Oct. 17, 2013) (Cited in IDS filed 3/3/2020) in view of Borsa et al. (US 4,699,911; Oct. 13, 1987) (Cited in IDS filed 3/3/2020) as applied to claims 1-4, 9-11, and 15-18 above and further in view of Heimbecher et al. (US 2003/0087844 A1; May 8, 2003) and Borrego et al. (EP 0500977 A1; 02/09/1992).
The teachings of Woo and Borsa have been set forth above.
With respect to instant claim 12, Woo discloses the formulation comprising citric acid, ethanol (ethyl alcohol), purified water, white sugar (sucrose), sodium pyrosulfite (sodium metabisulfite), sweeteining agent (flavoring), glycerin (glycerol), preservatives and viscosity modifying agents (see: Page 6, lines 3-33). Woo does not expressly teach the formulation comprises neohesperidine diyhydrochalcone, benzoic acid and propylene glycol as an additive in the formulation. However, these deficiencies are cured by Heimbecher and Borrego.
 Heimbecher teaches pharmaceutical liquid formulations in the form of syrup (Abstract; Title). It teaches the formulation comprises propylene glycol as a viscosity modifying agent (see: Claims). It also teaches the syrups contain benzoic acid as a preservative (Para 0018). 
	Borrego throughout the reference discloses syrup formulations containing neohesperidine dihydrochalcone. It teaches neohesperidine dihydrochalcone is added in the formulations for its sweetening effect. (see: Abstract; Page 2; Examples). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Woo to incorporate the teachings of Borsa, Heimbecher and Borrego and include propylene glycol and benzoic acid taught by Heimbecher in the formulation of Woo. 
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Woo to incorporate the teachings of Borsa, Heimbecher and Borrego and include neohesperidine dihydrochalcone taught by Borrego in the formulation of Woo. One would have been motivated to do so because, as discussed supra, Woo discloses its formulations comprises sweetening agents and Borrego teaches neohesperidine dihydrochalcone is added in syrup formulations for its sweetening effect. Thus, it would have been obvious to one skilled in the art to include the known sweetening agent in the formulation of Woo.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616